Title: To Alexander Hamilton from James McHenry, 9 November 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War department November 9th. 1799
          
          I have the honor to enclose you a Copy of a report made by Colonel Lear to the Commander in Chief and which came to hand yesterday respecting quartering the Troops at Harpers ferry during the ensuing Winter—
          Dr. Hezekiah W. Bissell resides at Hartford in the State of Connecticut—
          I am Sir with great respect Your obed servant
          
            James McHenry
          
          Major Genl. Hamilton
        